DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  While drawing changes have been made, the figure includes many details not relevant to the claims in the present application.  A separate, specific drawing directed to the claimed subject matter must be submitted.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schirtzinger (U.S. Patent 3,066,896).
	Schirtzinger discloses a runway including an elongated excavation (2) with foamed glass at least partially filling the excavation (Figure 15).  Schirtzinger is specifically directed to an application in which the foamed glass crushes and breaks up under compression.  Schirtzinger teaches a runway application; however, there is no patentable distinction between runways and roadways in this instance since 1) crushable safety arrangements are known to use in both runways and roadways; 2) applicant’s own disclosure provides equivalence between these and 3) claims 7 and 8 denote there is no difference since Schirtzinger is arranged as claimed.  Therefore, Schirtzinger meets the recitations of a roadbed.  Schirtzinger leaves the choice of foamed glass product to one skilled in the art.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured the size, shape and stacking angles as claimed in order to obtain a final product suitable as the decelerating means of Schirtzinger.   This could be found through routine experimentation.
	Schirtzinger teaches the strength and density of claim 4 (column 9, lines 38-41).  Schirtzinger also specifically states, “these factors may be varied.”  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured the strength in the manner of claim 3 in order to suit a particular application.  
	  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schirtzinger (U.S. Patent 3,066,896), as applied above, and further in view of Angley (U.S. Patent 5,885,025).
	Schirtzinger teaches a covering (51), but it is not cement.  Angley teaches concrete layer (62) as a covering for an arresting bed (Figure 1B, for example).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used the covering of Angley with the roadbed of Schirtzinger in order to enable pedestrian use of the roadbed area, as taught by Angley.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schirtzinger (U.S. Patent 3,066,896) and Angley (U.S. Patent 5,885,025) , as applied above, and further in view of Hojaji et al. (U.S. Patent 4,430,108).
	Hojaji teaches a foamed glass composition for civil engineering applications.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used the material of Hojaji as the material of Schirtzinger in order to obtain a material suitable for the purpose of Schirtzinger, since Schirtzinger specifically leaves the material to one skilled in the art.

Response to Arguments
Applicant's arguments filed 6 April 2022 have been fully considered but they are not persuasive.  The relied upon embodiment of Schirtzinger (Figure 15) teaches foamed glass.  The arguments regarding loose aggregate or cement composition are not included within the claims for which Schirtzinger has been relied upon as the sole reference.  In other words, the arguments are more specific than the claim language.
The argument regarding Angley are moot because the reference has not been used as a teaching of foamed glass; rather, it has been used only as a teaching of a covering for an arrestor bed and not the arrestor bed composition.
Hojaji also has not been used as a teaching of an arrestor bed, but as a teaching of the material for use in analogous civil engineering applications.  The examiner maintains that it is within ordinary skill to have used the material of Hojaji as the material of Schirtzinger.
Regarding the arguments directed to size and stacking angles, the examiner maintains that routine experimentation would provide one skilled in the art with the data needed for making a product suitable for its intended application.  For example, one skilled in the art would know the effect of various sizes of aggregate with respect to reaction to applied forces.  Similarly, one skilled in the art would know that different stacking angles would result in different responses to shear stress during applied loads.  These considerations are common in engineering products for applications subject to withstanding forces.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GARY S. HARTMANN
Primary Examiner
Art Unit 3671

/GARY S HARTMANN/Primary Examiner, Art Unit 3671